               Case 2:20-cv-01243-RSL Document 3 Filed 08/21/20 Page 1 of 2



1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8     STARLINX GLOBAL SERVICE LLC, et
      al.,
9
                     Plaintiffs,                           Case No. C20-1243RSL
10
             v.                                            ORDER TO SHOW CAUSE
11
      AMERICAN FAMILY MUTUAL
12    INSURANCE COMPANY, S.I.,
13                   Defendant.
14
15
            This matter comes before the Court sua sponte. On August 18, 2020, defendant
16
     removed this action to federal court alleging that the Court has jurisdiction based on the
17
     diversity of citizenship of the parties. See 28 U.S.C. § 1332(a) (establishing that the
18
     federal court’s basic diversity jurisdiction extends to “all civil actions where the matter in
19
     controversy exceeds . . . $75,000 . . . and is between . . . citizens of different States.”).
20
     “For a case to qualify for federal jurisdiction under 28 U.S.C. § 1332(a), there must be
21
     complete diversity of citizenship between the parties opposed in interest.” Kuntz v. Lamar
22
     Corp., 385 F.3d 1177, 1181 (9th Cir. 2004) (internal citation omitted). In examining
23
     whether complete diversity is present, the citizenship of a limited liability company is
24
     determined by examining the citizenship of the owners/members. See Johnson v.
25
26   ORDER TO SHOW CAUSE - 1
               Case 2:20-cv-01243-RSL Document 3 Filed 08/21/20 Page 2 of 2



1    Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (holding that “like a
2    partnership, an LLC is a citizen of every state of which its owners/members are citizens”).
3           Defendant has not alleged the citizenship of each owner/member of Starlinx
4    Global Service LLC, noting only that the LLC’s “principal owner” is a resident of
5    Washington. Dkt. # 1 at 2. The subsequent conclusory allegation that complete diversity
6    exists is insufficient to meet defendant’s burden of establishing the basis of the Court’s
7    jurisdiction. See Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990)
8    (“The party asserting jurisdiction has the burden of proving all jurisdictional facts”); Fed
9    R. Civ. P. 12(h)(3) (“If the Court determines at any time that it lacks subject-matter
10   jurisdiction, the court must dismiss the action”). As a result, defendant is ORDERED TO
11   SHOW CAUSE why the Court should not dismiss this action pursuant to Fed. R. Civ. P.
12   12(b)(1) by providing the Court with the citizenship of all of the owners/members of
13   Starlinx Global Service LLC, at the time the complaint was filed, by September 28, 2020.
14   The Clerk of the Court is directed to place this order to show cause on the Court’s
15   calendar for that date.
16
17          Dated this 21st day of August, 2020.
18                                              A
                                                Robert S. Lasnik
19                                              United States District Judge
20
21
22
23
24
25
26   ORDER TO SHOW CAUSE - 2
